Citation Nr: 1633040	
Decision Date: 08/19/16    Archive Date: 08/26/16

DOCKET NO.  14-06 878A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Appellant and F.J.




ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Marines from November 1967 to February 1971.  For his honorable service he received numerous awards, including the Combat Action Ribbon.  He passed away in October 2000.  The Appellant is his surviving spouse.

As discussed in the prior August 2015 Board remand, this matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO) in Winston-Salem, North Carolina, that denied the above claim.  See Notice of disagreement, received in August 2001; Statement of the case, dated in February 2014, and VA Form 9, received in March 2014.  The RO in Philadelphia, Pennsylvania currently has jurisdiction over the case.

This issue was previously before the Board in August 2015, and was remanded for further development.  Specifically, the Board requested additional records be obtained and a VA examination be provided.  Both of these requested actions were substantially completed and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

In June 2016, the Appellant appeared and provided testimony before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.


FINDINGS OF FACT

1.  The Veteran died in October 2000, and a contributing cause of his death was Hepatitis C.

2.  The Veteran's Hepatitis C was contracted during his active duty service.


CONCLUSION OF LAW

The criteria for service connection for cause of death have been met.  38 U.S.C.A. §°1310 (West 2014); 38 C.F.R. § 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Appellant is seeking service connection for the cause of the Veteran's death.  At the time of his death in October 2000, the Veteran was not service-connected for any disability.  On his death certificate, the immediate cause of death was septic shock, and underlying causes were chronic liver failure and hepatitis C.  The Appellant asserts the Veteran developed hepatitis C due to his time in active duty service with the Marines, including his deployment to Vietnam during the Vietnam War, and as a result he should have been service-connected for hepatitis C.  As will be discussed below, the Appellant's claim is granted.

VA regulations provide the death of a veteran will be considered due to service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. §°3.312.  Therefore, service connection for the cause of a veteran's death may be demonstrated by showing that the death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.  

In seeking VA disability compensation, a claimant generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Service treatment records do not reflect the Veteran developed hepatitis C during his active duty service.  Instead, the medical records reflect he was first diagnosed with this disability in approximately 1998.  However, Hepatitis C may be first detected many years after transmission.  See VA Training Letter 98-110 (November 30, 1998).  Additionally, VA recognizes the following risk factors for contracting hepatitis C: organ transplant before 1992, transfusions of blood or blood products before 1992, hemodialysis, accidental exposure to blood, intravenous or intranasal cocaine use, high risk sexual activity, and other direct percutaneous (through the skin) exposure to blood such as tattooing, body piercing, acupuncture with non-sterile needles, and shared toothbrushes or shaving razors.

In this case, prior to his death, the Veteran described he was exposed to blood of fellow Marines while evacuating the dead and wounded from his combat experience in Vietnam.  Because the Veteran's described in-service exposure to blood is consistent with the circumstances and conditions of his combat exposure in Vietnam, the Board finds the Veteran's competent and credible lay descriptions of in-service exposure to blood is sufficient to establish an in-service risk factor for Hepatitis C.  38 U.S.C.A. § 1154(b).

The medical records also reflect the Veteran had a second risk factor of Hepatitis C, a history of intravenous drug use.  In May 1999, the Veteran's private physician noted he had a history of prior intravenous drug us "up to 20 years ago," or in approximately 1979.  However, subsequent medical records consistently reflect the Veteran only used intravenous drugs during his service in the Vietnam War.  For example, in March 2010 a private physician noted the Veteran's history of intravenous drugs use "in the Vietnam war era."  The following month, in April 2010, an evaluation for a liver transplant clinic noted the Veteran had not used intravenous drugs since the Vietnam War.  Therefore, the Board finds the Veteran's second risk factor of intravenous drug use also occurred during his active duty service in the Republic of Vietnam.  Notably, the isolated and infrequent use of drugs by itself will not be considered willful misconduct.  38 C.F.R. § 3.301(c)(3).

The medical records have been carefully reviewed and considered, but do not reveal the Veteran experienced any other risk factors of Hepatitis C.  

The claims file includes a November 2015 opinion from a VA examiner regarding the etiology of the Veteran's hepatitis C.  Relying on the May 1999 private medical record discussed above, the examiner opined it was as likely as not that the Veteran's hepatitis C was caused by his history of intravenous drug use.  However, as discussed above, the Board finds subsequent medical records clarify the Veteran used intravenous drugs only during his period of active duty service.

Based on all the foregoing, the evidence reflects the Veteran experienced two risk factors of hepatitis C during his active duty service, and no additional risk factors after his service.  Because he served in combat, his competent lay statements describing exposure to the blood of the dead and wounded during combat are sufficient to establish in-service exposure to blood.  Furthermore, in medical records he consistently described his intravenous drug use was limited to the period during his active duty service.  The Board finds insufficient evidence that such use amounted to willful misconduct.  Even if excluded, the Veteran's blood exposure in service raises reasonable doubt as to whether such is the etiology of hepatitis C.  Based on the foregoing, it is as likely as not the Veteran was exposed to hepatitis C during his active duty service in the Marines.

Because the Veteran as likely as not contracted Hepatitis C during his active duty service, he should have been service connected for Hepatitis C at the time of his death.  Furthermore, his death certificate reflects Hepatitis C was an underlying cause of, and therefore contributed to, his death.  Accordingly, the elements of service connection for cause of death have been met, and the Appellant's appeal is granted.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Because this constitutes a full grant of all benefits sought on appeal, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error).


ORDER

Entitlement to service connection for cause of the Veteran's death is granted, subject to the laws and regulations governing the award of monetary benefits.




____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


